Third District Court of Appeal
                                  State of Florida

                            Opinion filed January 23, 2019.
            Not final until disposition of timely filed motion for rehearing.
                                  ________________

                                  No. 3D18-1333
                             Lower Tribunal No. 18-2956
                                ________________


                                 Morris Dalkeith,
                                       Appellant,

                                           vs.

                               The State of Florida,
                                       Appellee.



         An Appeal from the Circuit Court for Miami-Dade County, Diane V. Ward,
Judge.

      Carlos J. Martinez, Public Defender, and Jeffrey Paul DeSousa, Assistant
Public Defender, for appellant.

      Ashley Brooke Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for appellee.


Before LOGUE and HENDON, JJ., and LUCK, Associate Judge.

         PER CURIAM.
      The defendant, Morris Dalkeith, appeals his conviction for trespass in a

conveyance. We affirm, but remand for correction of the judgment to reflect that

trespass in a conveyance is a second-degree misdemeanor, §§ 810.08(1) & (2)(a),

Fla. Stat. (2018), not a first-degree misdemeanor as listed in the judgment. As

counsel for the parties candidly admit that the error was a scrivener’s error, not

judicial error, which when corrected will not affect the defendant’s sentence, the

judgment may be corrected without conducting a new sentencing hearing. Malone

v. State, 225 So. 3d 335, 335 (Fla. 3d DCA 2017).

      Affirmed and remanded with instructions.




                                        2